UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2013 or [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-181042 NORSTRA ENERGY INC. (Exact name of registrant as specified in its charter) Nevada 27-1833279 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2860 Exchange Boulevard, Suite 400, South Lake TX (Address of principal executive offices) (Zip Code) 474-8077 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES [] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] YES [] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act [] YES [X] NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. [] YES [] NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. common shares issued and outstanding as of July 10, 2013. NORSTRA ENERGY INC. Form 10-Q PART I - FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Controls and Procedures 12 PART II - OTHER INFORMATION 13 Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. Mining Safety Disclosures 13 Item 5. Other Information 13 Item 6. Exhibits 14 SIGNATURES 16 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements Our unaudited interim financial statements for the three month period ended May 31, 2013 form part of this quarterly report. They are stated in United States Dollars (US$) and are prepared in accordance with United States generally accepted accounting principles. NORSTRA ENERGY, INC. (An Exploration Stage Company) INDEX TO UNAUDITED CONDENSED FINANCIAL STATEMENTS From Inception on November 12, 2010 through May 31, Page Condensed Balance Sheets F-1 Condensed Statements of Operations F-2 Condensed Statements of Cash Flows F-3 Notes to the Condensed Financial Statements F-4 3 Norstra Energy Inc. (An Exploration Stage Company) Condensed Balance Sheets May 31, 2013 February 28, 2013 ASSETS (Unaudited) Current Assets Cash $ 323,055 $ 99,550 Deposits and prepaid expenses 27,761 6,500 Total Current Assets 350,816 106,050 Other Assets Oil and gas properties, unproved (full cost method) 219,064 19,064 Total Other Assets 219,064 19,064 TOTAL ASSETS $ 569,880 $ 125,114 LIABILITIES AND STOCKHOLDERS’ EQUTIY LIABILITIES Current Liabilities Accounts payable and accrued liabilities $ 1,550 $ 1,113 Due to shareholder 8,274 8,274 Total Current Liabilities 9,824 9,387 Long Term Liabilities Asset retirement obligation 5,226 5,059 Convertible notes payable, net 411,259 100,000 Accrued interest – notes payable 3,819 27 Total Long Term Liabilities 420,304 105,086 TOTAL LIABILITIES 430,128 114,473 STOCKHOLDERS’ EQUITY Preferred stock, par value $0.001, 50,000,000 preferred shares authorized, 1,000,000 and nil shares issued and outstanding, respectively 1,000 - Common Stock, par value $0.001, 150,000,000 shares authorized, 38,250,000 and 73,763,100 shares issued and outstanding, respectively 38,250 73,763 Additional paid-in capital 220,206 (19,032) Deficit accumulated during the exploration stage (119,704) (44,090) Total Stockholders’ Equity 139,752 10,641 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 569,880 $ 125,114 The accompanying notes are an integral part of these condensed financial statements. F-1 Norstra Energy Inc. (An Exploration Stage Company) Condensed Statements of Operations (Unaudited) Three Months Ended May 31, Cumulative From Inception (November 12, 2010) to May 31, 2013 2012 2013 REVENUES: $ - $ - $ - OPERATING EXPENSES: General and administrative 52,787 1,514 81,993 Accretion expense 167 166 1,161 Professional fees 12,884 5,250 26,747 Total Operating Expenses 65,838 6,930 109,901 OTHER EXPENSES Interest expense (9,776) - (9,803) NET LOSS $ (75,614) $ (6,930) $ (119,704) Basic and Diluted Loss per Common Share $ (0.00) $ (0.00) Basic Weighted Average Number of Common Shares Outstanding 42,496,132 40,513,100 The accompanying notes are an integral part of these condensed financial statements. F-2 Norstra Energy Inc. (An Exploration Stage Company) Condensed Statements of Cash Flows (Unaudited) Three Months Ended May 31, Cumulative From Inception (November 12, 2010) to May 31, 2013 2012 2013 CASH FLOWS FROM OPERATING ACTIVITIES Net loss for the period $ (75,614) $ (6,930) $ (119,704) Adjustments to reconcile net income to cash generated by operating activities: Expenses paid on the Company’s behalf by a related party - 6,774 6,774 Accretion expense – oil and gas property 167 166 1,162 Share based compensation 10,000 - 10,000 Interest on beneficial conversion 5,984 - 5,984 Changes in operating assets and liabilities: Deposits and prepaid expenses (21,261) - (27,761) Accounts payable and accrued liabilities 437 - 1,550 Accrued interest - notes payable 3,792 - 3,819 Net cash provided by (used in) operating activities (76,495) 10 (118,176) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of oil and gas leases (200,000) - (215,000) Net cash provided by (used in) investing activities (200,000) - (215,000) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from notes payable to related party - - 6,500 Proceeds from subscription receivable - - 5,000 Issuance of common stock for cash - - 44,731 Proceeds from convertible notes payable 500,000 - 600,000 Net cash provided by (used in) financing activities 500,000 - 656,231 Net increase (decrease) in cash and cash equivalents 223,505 10 323,055 Cash and cash equivalents - beginning of period 99,550 177 - Cash and cash equivalents - end of period $ 323,055 $ 187 $ 323,055 Supplemental Cash Flow Disclosure: Cash paid for interest $ - $ - $ - Cash paid for income taxes $ - $ - $ - Non-Cash Financing and Investing Activities Stock issued in exchange for forgiveness of related party debt $ - $ - $ 5,000 Stock subscription receivable $ - - 5,000 Capitalized asset retirement obligation $ - $ - $ 5,226 Cancellation of common stock $ 35,513 $ - $ 35,513 Beneficial conversion features on convertible notes payable $ 194,725 $ - $ 194,725 The accompanying notes are an integral part of these condensed financials. F-3 Norstra Energy Inc. (An Exploration Stage Company) Notes to Condensed Financial Statements May 31, 2013 (Unaudited) NOTE 1. ORGANIZATION AND BUSINESS OPERATIONS NORSTRA ENERGY INC. (“the Company”) was incorporated under the laws of the State of Nevada, U.S. on November 12, 2010. The Company is in the exploration stage as defined under Accounting Standards Codification (“ASC”) 915 and it intends to engage in the exploration and development of oil and gas properties. The Company has not generated any revenue to date and consequently its operations are subject to all risks inherent in the establishment of a new business enterprise. For the period from inception, November 12, 2010 through May 31, 2013 the Company has accumulated losses of On March 30, 2012, the Company approved a 2:1forward splitof the Company’s stock. Following this split, the Company’s authorized capital increased to 150,000,000 common shares with a par value of $0.001 per share and the outstanding shares of the Company’s capital stock has since increased to 38,250,000. The effect of thisforward splithas been retroactively applied to the common stock balances at February 29, 2012, and reflected in all common stock activity reflected in these financial statements since that time. NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The financial statements of the Company have been prepared in accordance with generally accepted accounting principles in the United States of America and are presented in US dollars. The Company's fiscal year end is February 28. Cash and Cash Equivalents The Company considers all highly liquid instruments with a maturity of three months or less at the time of issuance to be cash equivalents.
